Citation Nr: 1311146	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-46 208	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to April 1977.  He was awarded the Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 RO decision that granted service connection PTSD, and assigned a 30 percent disability rating.  The Veteran perfected a timely appeal as to the disability rating assigned and is also requesting a total disability rating based upon unemployability due to his PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

Because the veteran has perfected an appeal as to the assignment of the initial rating for PTSD following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Review of the evidence of record reflects that additional evidentiary development is required before the Board can make an informed evaluation of the Veteran's PTSD-related impairment throughout the time period at issue.  According to the Veteran's statements, he has been undergoing regular therapy with a private psychiatrist since 2009.  Only a single report of such treatment, dated in August 2009, is of record.  The Board would like the whole record if possible.  

Furthermore, it would appear that he has undergone significant personal growth and mental status changes since 2009.  For instance, the report of the 2010 VA examination conducted for purposes of compensation indicates that although the Veteran had been drinking alcohol "excessively" ever since his time in Vietnam, he had stopped drinking in 2009, after beginning mental health treatment.  

Another indication of significant change is that the 2009 treatment report contains a Global Assessment of Functioning (GAF) Score of 40, whereas the 2010 VA examination report reflects a GAF Score of 60.  

Although these divergent scores might indicate a major improvement in the Veteran's overall functioning, the two scores may be more appropriately interpreted some other way.  Furthermore, given the apparently substantial change in less than one year's time, it would be highly speculative for the Board to assume that the Veteran's mental state presently, three years subsequent, is similar.  

Therefore, upon remand, complete treatment records since 2009 should be obtained for review by adjudicators, and an updated comprehensive VA examination should be provided, to include an informed medical opinion as to impact of the Veteran's PTSD upon his employability.

If the Veteran has received any other pertinent mental health care since 2009, he is hereby informed to notify the VA so that VA can assist him in obtaining these records in support of his appeal, as well.

It would be of great assistance if the Veteran submitted these records himself in order to expedite his appeal.  If the Veteran has filed a claim with Social Security or any other organization, he should submit copies of any pertinent records to VA regarding this claim (decisions, examinations, etc.) immediately to avoid a further remand of this case. 

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, the RO should obtain complete treatment records reflecting the Veteran's psychiatric care since August 2009 for inclusion in his claims file.  It would be of great assistance if the Veteran submitted these records himself in order to expedite his appeal (but this is not required).

2.  The veteran should be afforded a VA psychiatric examination to identify all current impairment related to PTSD, and to render an informed medical opinion as to the effect of the Veteran's PTSD upon his employability.  The claims folder, including all records received pursuant to the above request, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed should be fully explained.  In addition to identifying all current impairment related to PTSD, and to render an informed medical opinion as to the effect of the Veteran's PTSD upon his employability, the examiner is requested to comment upon the significance of the two divergent GAF Scores of record, and to compare or contrast the 2009, 2010 Scores with current Scores.  

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative, if he chooses to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

